DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because 132 is not pointing to the plug guide 128, seat 142 is not hatched in Fig. 1, stem 115 is not hatched in Fig. 2 and does not connect to the plug.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 180 in [0032].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 182 in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: See drawing objections above.  
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities:  In claim 10, “the seat” does not have antecedent basis (a seat is introduced in claim 8 and does not appear in claim 1).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Barron US 5,615,708.
	Regarding claim 1, Barron discloses a fluid valve 10 comprising: a valve body (14 and/or surrounding valve body which is seen as 42) having a fluid inlet 16 and a fluid outlet 36; a fluid passageway 20 connecting the fluid inlet and the fluid outlet; a trim assembly 12 located within the fluid passageway, the trim assembly controlling fluid flow through the fluid passageway, the trim assembly including valve plug 12 having integrated staged pressure recovery (Figs. 1-5).
	Regarding claim 2, wherein the valve plug includes a first pressure recovery stage (at radial passages at 18 to 22 or radial passages of 12 at 30 to 34).
	Regarding claim 3, wherein the valve plug includes a second pressure recovery stage (at 22 to 26 or 32 to 24).
	Regarding claim 4, wherein the valve plug includes a hollow central chamber (22 or 32 or internal passageway in middle of 60 in Figs. 2-3 and 5).
	Regarding claim 5, wherein the valve plug includes a first plurality of openings (one of radial passages at 18 or 26 radial passages of 12 at 30 or 34).
	Regarding claim 6, wherein the valve plug includes a second plurality of openings (one of other of radial passages at 18 or 26 radial passages of 12 at 30 or 34).
	Regarding claim 7, further comprising a plug guide (14 or upper 14 or 86 in 76).
	Regarding claim 8, further comprising an independent seat 16.
	Regarding claim 9, wherein the fluid passageway has a flow-up orientation (flow goes up as in Figs. 1 and 5).
	Regarding claim 10, further comprising a protrusion in the fluid passageway downstream of the seat 16 (may be seen as any of protrusion below 34 or above 30 that protrudes out or the constriction near the end of 20 after 36 that has angled protrusions that make up the constriction).
	Regarding claim 11, further comprising a balance passageway (Fig. 2, col. 5, lines 51-67, in Fig. 1, 22 or 32 may be seen as a balance passageway or in Figs. 2-3 and 5, in the center of 60 that connects to 44 or 36 in 14 or may be just seen as 44).
	Regarding claim 12, wherein the balance passageway is formed in a plug guide (plug guide is 14 and 36 is seen as the balance passageway or 76 is seen as a plug guide and 44 is the balance passageway).
	Regarding claim 13, Barron discloses a valve plug 12 for a fluid control valve, the valve plug comprising: an integrated staged pressure recovery (Figs. 1-5, at radial passages at 18 to 22 or radial passages of 12 at 30 to 34, at 22 to 26 or 32 to 24).
	Regarding claim 14, wherein the valve plug includes a first pressure recovery stage (at radial passages at 18 to 22 or radial passages of 12 at 30 to 34).
	Regarding claim 15, wherein valve plug includes a second pressure recovery stage (at 22 to 26 or 32 to 24).
	Regarding claim 16, wherein valve plug includes a hollow central chamber (22 or 32 or internal passageway in middle of 60 in Figs. 2-3 and 5).
	Regarding claim 17, wherein the valve plug includes a first plurality of openings (one of radial passages at 18 or 26 radial passages of 12 at 30 or 34).
	Regarding claim 18, wherein valve plug includes a second plurality of openings (one of other of radial passages at 18 or 26 radial passages of 12 at 30 or 34).
Claim(s) 1-5, and 7-17 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Blake US 671,717.
	Regarding claim 1, Blake discloses a fluid valve (Figs. 1-8) comprising: a valve body 1 having a fluid inlet 3/22 and a fluid outlet 4; a fluid passageway (inside 1) connecting the fluid inlet and the fluid outlet; a trim assembly 2 located within the fluid passageway, the trim assembly controlling fluid flow through the fluid passageway, the trim assembly including valve plug 2 having integrated staged pressure recovery (Figs. 1-8).
	Regarding claim 2, wherein the valve plug includes a first pressure recovery stage (9 to inside 2)
	Regarding claim 3, wherein the valve plug includes a second pressure recovery stage (inside 2 to 10).
	Regarding claim 4, wherein the valve plug includes a hollow central chamber (inside 2).
	Regarding claim 5, wherein the valve plug includes a first plurality of openings (9 and 10).
	Regarding claim 7, further comprising a plug guide (at 16/24).
	Regarding claim 8, further comprising an independent seat 7 or 5.
	Regarding claim 9, wherein the fluid passageway has a flow-up orientation (viewed from left at the bottom to right at the top, the fluid passageway flows up).
	Regarding claim 10, further comprising a protrusion in the fluid passageway downstream of the seat 5 or 7 (when fluid goes out of 10 the outlet opening 4 is constricted thus is seen as a protrusion or the edges of 4 that contact 2 protrudes).
	Regarding claim 11, further comprising a balance passageway (passageway inside 2 or 25).
	Regarding claim 12, wherein the balance passageway is formed in a plug guide (25 is in plug guide that is at 24).
	Regarding claim 13, Blake discloses a valve plug 2 for a fluid control valve, the valve plug comprising: an integrated staged pressure recovery (Figs. 1-8, 9 to inside 2 and inside 2 to 10).
	Regarding claim 14, wherein the valve plug includes a first pressure recovery stage (Figs. 1-8, 9 to inside 2).
	Regarding claim 15, wherein valve plug includes a second pressure recovery stage (Figs. 1-8, inside 2 to 10).
	Regarding claim 16, wherein valve plug includes a hollow central chamber (inside 2).
	Regarding claim 17, wherein the valve plug includes a first plurality of openings (9 and 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Barron US 5,615,708 in view of Blake US 671,717.
Regarding claims 11, Barron lacks a balance passageway (that is an equalization passage).  Blake discloses a balance passageway that is an equalization passage 25.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barron to have a balance passageway that this an equalization passage as disclosed by Blake as a matter of simple substitution and/or to make moving the plug easier.
	Regarding claim 12, Barron lacks the balance passageway is formed in a plug guide (that is an equalization passage).  Blake discloses a balance passageway that is an equalization passage 25.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barron to have a balance passageway that this an equalization passage as disclosed by Blake in the plug guide of Barron as a matter of simple substitution and/or to make moving the plug easier.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art all discloses valve plugs having integrated staged pressure recovery 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921